DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2020, 07/14/2021, and 08/12/2021 are in compliance and has been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure.

Election/Restrictions
During a telephone conversation with Attorney Daniel P. Aleksynas on 9/7/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-7, drawn to a steam box, classified in D21 F7/008.

Claims 8-15, drawn to a steam box and a monitoring system, classified in D21 G9/0009.

Claims 16-20, drawn to a steam box and a cleaning system, classified in D21 F1/34.

The inventions are independent or distinct, each from the other because: Inventions I, II, III are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. In the instant case:

There is no overlap in scope, because as pointed out by the examiner, the claims are drawn to entirely separate embodiment having mutually exclusive features;
There is no indication of record as of yet that these embodiments are obvious variants, however, restriction is a preliminary requirement and rejoinder is considered throughout prosecution;
Sub-combinations I and III have separate utility in that it does not require the feature of sub-combination II, in that the “the cleaning system” aspect is not required and other system of using a monitoring device are available. Also, sub-combinations I and II are distinct from each other since respective sub-combination I is directed to a steam box alone and sub-combination II is directed to a steam box having a monitoring system which are different field of searches and would be a serious search and/or examination burden. See MPEP § 806.05(d).
The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: separate classifications and searches as indicated in the listing above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 

Specification
The attempt to incorporate subject matter into this application by reference to a YouTube link is ineffective because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.  Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  The preamble of the base claim 1 is inconsistent with the preamble of the dependent claim 2-7 in which the Applicant has acknowledged that during the phone conversation on 9/7/2021.  For the purpose of the examination, Examiner views the preamble to be “a steam box”.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 6 are rejected under 35 U.S.C. 102 as being unpatentable over Norman F. Dove (US 4351700 A) hereinafter Dove.   

Regarding claim 1, Dove teaches:  A system (Title, “Steam Distribution Apparatus”) comprising: a. housing (Fig. 2, element 52, Col. 4, lines 57-59.); b. a support arm (Figs. 1 and 2, element 62. Col. 5, lines 11-14 discloses “As particularly illustrated in FIG. 1 the apparatus is rendered pivotable about its top by the provision of stub shafts 62 extending from the apparatus to engage in journals 64.”); and c. rotary actuator (Fig. 2, element 32.) that rotates a steam box between a working position and a rotated position relative to a paper machine (Col. 5, lines 14-20 discloses “The apparatus is positioned to remain in the working position (the position shown in solid lines in FIG. 2,) by gravity during normal operation but can, by actuating the conventional cylinder 66 be moved to the broken line position shown in FIG. 2. It can also be forced away by the felt if the felt should break during use.”).

Regarding claim 2, Dove teaches all of the limitations of its base claim 1.  Dove further teaches:     wherein the steam box includes a linear actuator that linearly moves the steam box towards and away from the working position (Figs. 4 and 5 depicts a linear actuator 32 that functions the same.). 

Regarding claim 3, Dove teaches all of the limitations of its base claim 1.  Dove further teaches:     wherein the steam box includes a rotation arm connected to the rotary actuator (Fig. 2, Col. 4, lines 38-40 discloses “There is an inlet 40 in each pipe in the first header 12 and an outlet 42 in each pipe 38 in each compartment 34. A piston 44 is attached to the actuator 32 by connecting rod 46 to regulate the inlet 40 in tube 38 and thus regulate steam flow between the first header 12 and the compartments 34.”  The connecting rod 46 functions the same as the rotation arm.).

Regarding claim 6, Dove teaches all of the limitations of its base claim 1.  Dove further teaches:     wherein steam box includes a pivot and the steam box is pivoted about the pivot between the working position and the rotated position (Fig. 2, Col. 5 lines 5-8 discloses “As particularly illustrated in FIGS. 1 and 2 it is desirable that apparatus according to the present invention be pivotable in order that felt changes can be made without having to remove the steam heater.” Also, claims 8 and 9 discloses this limitation of the claimed invention.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Norman F. Dove (US 4351700 A) hereinafter Dove.  

Regarding claim 4, Dove teaches all of the limitations of its base claim 1.  Dove further discloses: wherein the steam box is rotated 45 degrees or more between the working position and the rotated position (Fig. 2 and Col. 5, lines 14-20 discloses “The apparatus is positioned to remain in the working position (the position shown in solid lines in FIG. 2,) by gravity during normal operation but can, by actuating the conventional cylinder 66 be moved to the broken line position shown in FIG. 2.  Even 

Regarding claim 5, Dove teaches all of the limitations of its base claim 1.  Dove further discloses: wherein the rotary actuator is in communication with a rotation arm and the rotary actuator moves the rotation arm to move the steam box (Figs. 4 and 5 illustrate the actuator 32 in communication with the connecting rod 46 and a piston 44.  The same explanation noted in claim 4 is equally applied herein as well.). 

Regarding claim 7, Dove teaches all of the limitations of its base claim 1.  Dove further discloses: wherein the support arm includes a guide that controls movement of the steam box relative to the support arm (Figs. 1 and 2 depicts the support arms 62 and 64 and pivot bearings at each end of the steam box or casing 52 that functionally similar to the guide that controls the movement of the steam box relative to the support arm and therefore, one of ordinary skill in the art at the time of the invention could apply the teaching of the Dove to develop specific configuration as denoted by the claimed invention.). 
Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                   

/Eric Hug/Primary Examiner, Art Unit 1748